Title: To Alexander Hamilton from Richard Potts, 17 July 1794
From: Potts, Richard
To: Hamilton, Alexander


Frederick [Maryland] July 17, 1794. “Before my leaving Philadelphia, Mr. King at my request was obliging enough to mention to you my wish to succeed to the office of Collector of the Port of Baltimore, on the vacancy likely to happen by the expected death of General Williams who then filled it. That Event hath now taken place in Virginia, on his way to the sweet Springs, and I now take the liberty of reviving to you that subject.…”
